J-A10007-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RITA M. RICHARDS and CAROLINE J.              IN THE SUPERIOR COURT OF
RICHARDS,   Co-Executrices of the                   PENNSYLVANIA
ESTATE OF JAMES G. RICHARDS and
HELEN RICHARDS,



                    v.

AMERIPRISE     FINANCIAL,      INC.,
AMERIPRISE   FINANCIAL    SERVICES,
INC., RIVERSOURCE LIFE INSURANCE
COMPANY and THOMAS A. BOUCHARD

                         Appellants               No. 265 WDA 2015


                   Appeal from the Order February 5, 2015
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): G.D. 01-006614

RITA M. RICHARDS and CAROLINE J.              IN THE SUPERIOR COURT OF
RICHARDS,   Co-Executrices of the                   PENNSYLVANIA
ESTATE OF JAMES G. RICHARDS and
HELEN RICHARDS,

                         Appellants

                    v.

AMERIPRISE     FINANCIAL,      INC.,
AMERIPRISE   FINANCIAL    SERVICES,
INC., RIVERSOURCE LIFE INSURANCE
COMPANY and THOMAS A. BOUCHARD

                                                  No. 307 WDA 2015


               Appeal from the Order Entered January 20, 2015
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): GD-01-006614

BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.
J-A10007-16



MEMORANDUM BY PER CURIAM:                               FILED JULY 19, 2016

      These consolidated appeals arise out of the judgment entered on

March 9, 2015, by the Honorable Paul. F. Lutty, Jr., in the Court of Common

Pleas of Allegheny County. We remand for the preparation of a Rule 1925(a)

opinion.

      James and Helen Richards instituted this action in July 2008, asserting

claims     of   negligent   misrepresentation,   fraudulent   misrepresentation,

violation of the unfair trade practices and consumer protection law

(“UTPCPL”), breach of fiduciary duty, and negligent supervision related to

the sale of a universal life insurance policy. The Richards alleged that the

agent representing the corporate life insurance defendants misrepresented

the premium payments required to sustain a $100,000 life insurance policy.

      Following a non-jury trial, the trial court entered verdict in favor of the

UTPCPL claim, but ruled against the claims of fraudulent misrepresentation

and negligent misrepresentation.1 The trial court’s verdict included interest,

treble damages, and punitive damages. The trial court further granted the

petition for counsel fees and costs under the UTPCPL.

      Subsequent thereto, the parties filed appeals and conditional cross-

appeals from the trial court’s judgment, raising multiple allegations of trial



1
  The trial court dismissed the claims of breach of fiduciary duty and
negligent supervision prior to trial.



                                       -2-
J-A10007-16


court error. On July 6, 2015, the trial court filed a 5-page opinion2 pursuant

to Rule 1925(a) in which it cursorily dismissed the issues raised on appeal,

with little elaboration.

      Upon receiving a notice of appeal from an order he has entered, a trial

judge must generally file an opinion stating the reasons for his order “if the

reasons do not already appear of record.” Pa.R.A.P. 1925(a). Rule 1925 is

important. Indeed, our Supreme Court has referred to it as “a crucial

component of the appellate process.” Commonwealth v. Lord, 719 A.2d

306, 308 (Pa. 1998). The rule “prescribes procedures intended to produce

trial court opinions that adequately address alleged errors on appeal, so that

the appellate court has the benefit of the trial court’s analysis on the precise

issues raised.” G. Ronald Darlington, et al., Pennsylvania Appellate Practice §

1925:1, Volume 20A (2015-2016 ed.) (footnote omitted; emphasis added).

“The absence of a trial court opinion poses a substantial impediment to

meaningful and effective appellate review.” Lord, 719 A.2d at 308.

      Here, the trial court’s reasons for its ruling do not readily appear of

record, and the trial court’s 1925(a) opinion does little to aid in our review of

the issues the parties raise on appeal. For example, although the trial court

states in its opinion that it was satisfied “Plaintiffs amply met their burden of

proof under the UTPCPL” and that “Plaintiffs established reliance in this

matter,” Rule 1925(a) Opinion, 7/6/15 at 2, the trial court gives no

2
  Of the five pages, the first page is a cover page and the fifth page has just
four lines of text.


                                      -3-
J-A10007-16


suggestion on its reasoning behind these determinations. Thus, we cannot

view the court’s opinion as substantially complying with Rule 1925(a). See

M.J.M. v. M.L.G., 63 A.3d 331, 336-337 (Pa. Super. 2013) (“[T]he purpose

of a Pa.R.A.P. 1925(a) opinion is to address discrete issues raised by an

appellant on appeal.”).

      The issues raised by the parties in this case are many and complex. As

the trial court’s Rule 1925(a) opinion does little to aid our resolution of these

issues, the proper remedy is to remand to the court below with the mandate

that a comprehensive opinion be promptly prepared and returned to us.

“Only by this remand can the issues be properly framed after consideration

and explanation by the court below.” Dresner v. Povlow, 406 A.2d 350,

350 (Pa. Super. 1979) (per curiam).

      Accordingly, we remand this case to the trial court for the preparation

of a comprehensive opinion pursuant to Rule 1925(a) that addresses each

issue raised in Appellants, Ameriprise Financial, Inc., Ameriprise Financial

Services   Inc.,   Riversource   Life   Insurance   Company   and   Thomas    A.

Bouchard’s appeal.3


3
  On remand, the trial court need only address those issues raised in
Appellants’ appellate brief:

      1. Whether the trial court erred in entering a verdict for Plaintiffs
         under the pre-amendment Unfair Trade Practices and
         Consumer Protection Law (“UTPCPL”) – which requires proof
         of the common law elements of fraud – despite expressly
         finding that Plaintiffs failed to prove even a negligent
         misrepresentation?


                                        -4-
J-A10007-16

      The trial court is directed to forward the opinion to this Court within 60

days of our remand.

      Case remanded. Panel jurisdiction retained.




      2. In the alternative, whether the trial court erred in entering a
         non-jury verdict on the UTPCPL claim despite no evidence of
         causation?

      3. In the alternative, whether the trial court erred in awarding
         both punitive and treble damages under the UTPCPL?

      4. Whether the trial court erred in its award of attorneys’ fees
         under the UTPCPL because the amount awarded was
         unreasonable?

Appellant/Cross-Appellee’s Brief at 5. The issues raised in Appellees Rita M.
Richards and Caroline J. Richards, Co-Executrices of James G. Richards and
Helen Richards’ cross-appeals are conditional in the event the verdict is
overturned. As the trial court indicated in the prior Rule 1925(a) opinion that
the verdict should be affirmed, it need not address those issues on remand.




                                     -5-